Citation Nr: 0525092	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had military service from November 1988 to 
October 1994.  She also had 9 years, 5 months and 19 days of 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
bilateral foot disability, tinnitus, and for the residuals of 
a ruptured ear drum.  The veteran perfected a timely appeal 
of this determination to the Board.

In March 2004, accompanied by her representative, testified 
at a hearing held via videoconference before the undersigned 
Veterans Law Judge.  During the hearing, she withdrew her 
claim of service connection for the residuals of a ruptured 
ear drum.  As such, this issue is not before the Board.  See 
38 C.F.R. § 20.204 (2004).

When this matter was previously before the Board in September 
2004, it was remanded for further development and 
adjudication, which has been accomplished.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
her right foot pes planus had its onset during service.

2.  The medical evidence does not show that veteran has a 
left foot disability that is related to or had its onset 
during service, and shows that she does not have left foot 
pes planus.

3.  Resolving all reasonable doubt in the veteran's favor, 
the medical evidence shows that the veteran has tinnitus that 
had its onset during service.


CONCLUSIONS OF LAW

1.  Right foot pes planus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Left foot disability, including left foot pes planus, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for right foot 
pes planus, left foot disability and tinnitus, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and her representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  By way of these documents, as well as the 
RO's October 2002 and October 2004 "VCAA" letters and the 
Board's September 2004 remand, VA carefully advised her of 
the information and evidence necessary to substantiate her 
claims and the importance of doing so.  Id.  In this regard, 
the Board observes that the veteran affirmatively 
demonstrated her understanding of the need to file evidence 
in her possession in support of her claims since she 
submitted additional evidence at the March 2004 Board 
hearing, which was accompanied by a waiver of RO 
consideration.  See Pelegrini.

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that she needed to send to VA, the types of evidence 
VA would assist her in obtaining, as well as the need to 
submit any evidence that might substantiate her claims that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, she has not asserted that she 
was prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOCs, the Board 
remand, or at the Board hearing, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as pertinent post-service records 
and reports.  In addition, in compliance with the Board's 
September 2004 remand instructions, in February and March 
2004, the veteran was afforded VA joint and audiological 
examinations that addressed the nature, onset and etiology of 
her foot problems and tinnitus.

In light of the foregoing, and particularly given the Board's 
determinations that service connection is warranted for right 
foot pes planus and tinnitus, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove her claims and that 
there is no prejudice to her by appellate consideration of 
the claims at this time, without a second remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of her claims, or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and that there is no possibility that additional 
assistance would further aid her in substantiating her 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts, in essence, that she has had bilateral 
foot problems since service and that service connection is 
warranted for right foot pes planus and left foot pes planus.  
In support, she cites the entries in the service medical 
records.  With respect to her tinnitus claim, the veteran 
reports that she was exposed to acoustic trauma during 
service and that she has suffered from ringing in her ears 
since that time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The service medical records show that the veteran was seen on 
multiple occasions for treatment of bilateral foot problems, 
and as noted in the September 2004 remand, in April 1993 she 
was diagnosed as having right foot pes planus.  The service 
medical records, however, are silent for any complaints, 
finding or diagnosis of tinnitus, and the veteran does not 
report receiving in-service treatment for this condition.

In light of the foregoing, although the Board has carefully 
reviewed the lay and medical evidence, including her 
testimony, the Board will focus its discussion on the 
evidence concerning whether the veteran has right foot pes 
planus, a left foot disability, to include left foot pes 
planus, or tinnitus that is related to service or to an 
injury or event of service origin.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

A.  Right foot pes planus

As noted above, the veteran was diagnosed as having right 
foot pes planus in April 1993, while on active duty.  In 
remanding this matter, the Board instructed the examiner to 
offer an opinion as to whether it was at least as likely as 
not that this condition was etiologically related to service.  

In compliance with the Board's remand instructions, in March 
2005, the veteran was afforded a VA foot examination.  
Following his physical examination, the examiner diagnosed 
her as having right foot pes planus.  The examiner, however, 
opined that it was not at least as likely as not that the 
veteran's right foot pes planus was related to service 
because there was no indication that the veteran had the 
condition while she was on active duty.  

Notwithstanding the examiner's comment, the service medical 
records show that the veteran had right foot pes planus.  
Further, the medical evidence reflects that she is currently 
diagnosed as having that condition.  In addition, in her 
statements and testimony, the veteran maintains that the 
condition has been chronic since service.  In light of the 
foregoing, the Board finds that her currently diagnosed right 
foot pes planus cannot be disassociated from the in-service 
impression that she had right foot pes planus.  Therefore 
resolving all reasonable doubt in her favor, the Board 
concludes that service connection for right foot pes planus 
is warranted.  In reaching this determination, the Board 
points out that the March 2005 VA examiner's opinion was 
compromised by factual error and thus is not probative of the 
etiology of the condition.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  By contrast, however, because his 
diagnosis was based on the findings of a contemporaneous 
clinical evaluation, and is unrelated to his review of the 
claims folder, his assessment was not.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003).

B.  Left foot disability

As noted above, the service medical records show that the 
veteran received treatment for left foot complaints during 
service.  In her statements and testimony, the veteran 
essentially argues that she has left foot pes planus and that 
service connection is warranted for that condition.

As noted above, in compliance with the Board's remand 
instructions, in March 2005, the veteran was afforded a VA 
foot examination.  Following his physical examination, the 
examiner ruled out a diagnosis of left foot pes planus.  In 
addition, he opined that the veteran did not have a left foot 
disability that was related to service.  Private medical 
records are also negative for a diagnosis of left foot pes 
planus, or of medical evidence linking a current left foot 
disability to service.

In light of the foregoing, the Board must deny this claim 
because there is no competent medical evidence indicating 
that the veteran has a left foot disability due to service.  
In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that she suffers 
from a left foot disability, to specifically include left 
foot pes planus, due to service.  As a lay person, however, 
she is not competent to establish a medical diagnosis or show 
a medical etiology merely by her own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because there is no competent medical evidence linking 
the a left foot disability to service, and since a diagnosis 
of left foot pes planus was ruled out, there is no basis upon 
which to establish service connection for left foot 
disability.

C.  Tinnitus

During the March 2004 Board hearing, the veteran testified 
that her tinnitus originated in service following exposure to 
in-service acoustic trauma.  The veteran has also 
acknowledged being exposed to post-service acoustic trauma.  
In remanding this matter in September 2004, the Board 
instructed the RO to afford her a formal VA examination to 
determine whether she had tinnitus that was related to 
service.  

In February 2005, the veteran was afforded a VA examination, 
which revealed that she had left ear hearing loss for VA 
purposes, as well as tinnitus.  With respect to her hearing 
loss, the examiner opined that the condition was related to 
her in-service acoustic trauma, and in a June 2005 rating 
decision, the RO granted service connection for this left ear 
hearing loss, effective February 23, 2005, the date of the VA 
examination because the veteran had not filed a claim of 
service connection for this condition.  

The examiner, however, opined that it was less likely than 
not that her tinnitus was related to service because the 
service medical records were negative for a diagnosis of the 
condition and she was not assessed as having tinnitus within 
a year of her discharge.  He also indicated that the veteran 
reported that she first noticed having tinnitus five or six 
years earlier, which was approximately five years after her 
separation from service; instead, he pointed out that she was 
exposed to post-service acoustic trauma.

In sworn testimony during the March 2004 Board hearing, 
however, the veteran reported that she had suffered from 
ringing in her ears since service.  Further, the evidence 
shows that the veteran has tinnitus due to acoustic trauma.  
The Board also notes that the veteran's hearing loss has been 
determined to be of service origin as a consequence of her 
in-service acoustic trauma.  Because hearing loss is 
frequently associated with tinnitus, and since the evidence 
shows that the veteran had in-service exposure to acoustic 
trauma, with resolution of all reasonable doubt in her favor, 
the Board finds that service connection for tinnitus is 
warranted.




ORDER

Service connection for right foot pes planus is granted.

Service connection for left foot pes planus is denied.

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


